By her application for admission to the defendant home, the decedent sought permanent membership in the home, and the "privileges . . . for life" to which such membership would entitle her. It is impossible to read the documents in this case without coming to the conclusion that the contract between the parties was not complete. Final action by the defendant upon the decedent's application was contemplated but never taken. She was granted tentative admission for a six month probationary period only, at a fixed weekly rate. Since she was never confirmed as a permanent member and the defendant never obligated itself to support her for life, the contract upon which the transfer of her property was intended to become absolute was never made.